          Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 1 of 114




                                     Supplemental Complaint

                                          Exhibit Index

                                    Bates Stamped Documents

         Documents appear in this order, with Bates-Numbered Slip-Sheets Between them. The
              documents are cited by Bates Number in the Supplemental Complaint.

Document Order Bates Range                    Document Title / Identifier



   61.         DOE00011396-DOE00011403        Lacy Cosmetology School Memo

   62.         DOE00011421                    Lawton School Memo

   63.         DOE00011426-DOE00011429        Lawton School Memo

   64.         DOE00011569-DOE00011570        Masters of Cosmetology Memo

   65.         DOE00011572-DOE00011574        Mattia College Memo

   66.         DOE00011608-DOE00011609        Meridian University Memo

   67.         DOE00011644-DOE00011647        Micropower Career Institute Memo

   68.         DOE00011707-DOE00011711        Missouri Technical School Memo

   69.         DOE00011746-DOE00011752        Morris Brown College Memo

   70.         DOE00011761-DOE00011765        Mountain State Univ. Memo

   71.         DOE00011953-DOE00011956        Ohio Media School Memo

   72.         DOE00012087-DOE00012088        Pinnacle Career Institute Memo

   73.         DOE00012245-DOE00012248        Remington College Memo

   74.         DOE00012388-DOE00012389        San Diego College Memo

   75.         DOE00012560-DOE00012561        Southwest Memo

   76.         DOE00012629-DOE00012633        Stenotype Institute of Jacksonville Memo
      Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 2 of 114




77.       DOE00012658                Strayer Memo

78.       DOE00012664-DOE00012668    Strayer Memo

79.       DOE00012673-DOE000012675 Suburban Technical School Memo

80.       DOE00012822-DOE00012824    Touro College memo
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 3 of 114




    DOE00011331-DOE00011340
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 4 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 5 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 6 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 7 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 8 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 9 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 10 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 11 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 12 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 13 of 114
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 14 of 114




                  DOE00011396-DOE00011403
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 15 of 114




                                                                  DOE00011396
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 16 of 114




                                                                  DOE00011397
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 17 of 114




                                                                  DOE00011398
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 18 of 114




                                                                  DOE00011399
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 19 of 114




                                                                  DOE00011400
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 20 of 114




                                                                  DOE00011401
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 21 of 114




                                                                  DOE00011402
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 22 of 114




                                                                  DOE00011403
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 23 of 114




                  DOE00011421-DOE00011421
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 24 of 114




                                                                  DOE00011421
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 25 of 114




                  DOE00011426-DOE00011429
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 26 of 114




                                                                  DOE00011426
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 27 of 114




                                                                  DOE00011427
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 28 of 114




                                                                  DOE00011428
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 29 of 114




                                                                  DOE00011429
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 30 of 114




                  DOE00011569-DOE00011570
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 31 of 114




                                                                  DOE00011569
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 32 of 114




                                                                  DOE00011570
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 33 of 114




                  DOE00011572-DOE00011574
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 34 of 114




                                                                  DOE00011572
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 35 of 114




                                                                  DOE00011573
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 36 of 114




                                                                  DOE00011574
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 37 of 114




                  DOE00011608-DOE00011609
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 38 of 114




                                                                  DOE00011608
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 39 of 114




                                                                  DOE00011609
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 40 of 114




                  DOE00011644-DOE00011647
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 41 of 114




                                                                  DOE00011644
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 42 of 114




                                                                  DOE00011645
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 43 of 114




                                                                  DOE00011646
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 44 of 114




                                                                  DOE00011647
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 45 of 114




                  DOE00011707-DOE00011711
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 46 of 114




                                                                  DOE00011707
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 47 of 114




                                                                  DOE00011708
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 48 of 114




                                                                  DOE00011709
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 49 of 114




                                                                  DOE00011710
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 50 of 114




                                                                  DOE00011711
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 51 of 114




                  DOE00011746-DOE00011752
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 52 of 114




                                                                  DOE00011746
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 53 of 114




                                                                  DOE00011747
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 54 of 114




                                                                  DOE00011748
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 55 of 114




                                                                  DOE00011749
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 56 of 114




                                                                  DOE00011750
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 57 of 114




                                                                  DOE00011751
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 58 of 114




                                                                  DOE00011752
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 59 of 114




                  DOE00011761-DOE00011765
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 60 of 114




                                                                  DOE00011761
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 61 of 114




                                                                  DOE00011762
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 62 of 114




                                                                  DOE00011763
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 63 of 114




                                                                  DOE00011764
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 64 of 114




                                                                  DOE00011765
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 65 of 114




                  DOE00011953-DOE00011955
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 66 of 114




                                                                  DOE00011953
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 67 of 114




                                                                  DOE00011954
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 68 of 114




                                                                  DOE00011955
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 69 of 114




                  DOE00012087-DOE00012088
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 70 of 114




                                                                  DOE00012087
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 71 of 114




                                                                  DOE00012088
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 72 of 114




                  DOE00012245-DOE00012258
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 73 of 114




                                                                  DOE00012245
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 74 of 114




                                                                  DOE00012246
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 75 of 114




                                                                  DOE00012247
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 76 of 114




                                                                  DOE00012248
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 77 of 114




                                                                  DOE00012249
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 78 of 114




                                                                  DOE00012250
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 79 of 114




                                                                  DOE00012251
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 80 of 114




                                                                  DOE00012252
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 81 of 114




                                                                  DOE00012253
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 82 of 114




                                                                  DOE00012254
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 83 of 114




                                                                  DOE00012255
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 84 of 114




                                                                  DOE00012256
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 85 of 114




                                                                  DOE00012257
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 86 of 114




                                                                  DOE00012258
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 87 of 114




                  DOE00012388-DOE00012389
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 88 of 114




                                                                  DOE00012388
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 89 of 114




                                                                  DOE00012389
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 90 of 114




                  DOE00012560-DOE00012561
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 91 of 114




                                                                  DOE00012560
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 92 of 114




                                                                  DOE00012561
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 93 of 114




                  DOE00012629-DOE00012633
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 94 of 114




                                                                  DOE00012629
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 95 of 114




                                                                  DOE00012630
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 96 of 114




                                                                  DOE00012631
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 97 of 114




                                                                  DOE00012632
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 98 of 114




                                                                  DOE00012633
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 99 of 114




                  DOE00012658-DOE00012658
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 100 of 114




                                                                  DOE00012658
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 101 of 114




                  DOE00012664-DOE00012668
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 102 of 114




                                                                  DOE00012664
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 103 of 114




                                                                  DOE00012665
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 104 of 114




                                                                  DOE00012666
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 105 of 114




                                                                  DOE00012667
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 106 of 114




                                                                  DOE00012668
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 107 of 114




                  DOE00012673-DOE00012675
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 108 of 114




                                                                  DOE00012673
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 109 of 114




                                                                  DOE00012674
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 110 of 114




                                                                  DOE00012675
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 111 of 114




                  DOE00012822-DOE00012824
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 112 of 114




                                                                  DOE00012822
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 113 of 114




                                                                  DOE00012823
Case 3:19-cv-03674-WHA Document 198-9 Filed 05/04/21 Page 114 of 114




                                                                  DOE00012824
